UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1399


DORA L. ADKINS,

                  Plaintiff - Appellant,

          v.

WHOLE FOODS MARKET GROUP, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:16-cv-00031-CMH-JFA)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se. John S. Bolesta, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dora   L.   Adkins        appeals       the   district    court’s      order

dismissing her civil action.               We have reviewed the record and

find no reversible error.          Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.           Adkins v. Whole Foods Mkt. Grp., Inc.,

1:16-cv-00031-CMH-JFA (E.D. Va. Apr. 5, 2016).                  We dispense with

oral    argument   because       the    facts    and   legal    contentions    are

adequately    presented     in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                           2